Citation Nr: 1036639	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis, benign 
prostatic hypertrophy, and prostate infections as a result of 
exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction as 
a result of exposure to herbicides.

3.  Entitlement to service connection for dystrophic toenails as 
a result of exposure to herbicides.

4.  Entitlement to service connection for a groin rash (claimed 
as "crotch itch") as a result of exposure to herbicides.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertrophy and induration of the left 
testis.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from  
November 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In June 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  Although in 
correspondence dated in April 2009 the Veteran's service 
representative noted the Veteran wished to withdraw his appeal as 
to all but the left testis and erectile dysfunction claims, the 
Board finds the Veteran retracted this request at his June 2010 
hearing.  Therefore, the issues listed on the title page of this 
decision remain for appellate review.

The issues of entitlement to service connection for dystrophic 
toenails and groin rash as a result of exposure to herbicides are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision has been obtained.  

2  Prostatitis, benign prostatic hypertrophy, and prostate 
infections were not manifest during active service and are not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

3.  Erectile dysfunction was not manifest during active service 
and is not shown to have developed as a result of an established 
event, injury, or disease during active service.

4.  The evidence demonstrates that VA surgical treatment caused 
the Veteran's left testicle atrophy, but that to the extent this 
has resulted in any additional disability it was not due to a VA 
failure to exercise the degree of care that would be expected of 
a reasonable health care provider or because VA furnished the 
treatment without informed consent.


CONCLUSIONS OF LAW

1.  Prostatitis, benign prostatic hypertrophy, and prostate 
infections were not incurred in or aggravated by military 
service, to include as due to herbicide exposure, nor as a result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Erectile dysfunction was not incurred in or aggravated by 
military service, to include as due to herbicide exposure, nor as 
a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hypertrophy and induration 
of the left testis have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in August 2005 and January 2006.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided by correspondence dated in April 2006 and the issues 
were subsequently readjudicated in a statement of the case.  The 
notice requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  The 
available records include service treatment records, VA treatment 
and examination reports, private medical records, and statements 
and personal hearing testimony in support of the claims.  The 
Board finds that further attempts to obtain additional evidence 
as to the matters decided herein would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The records show the Veteran was provided 
a VA examination as to his erectile dysfunction and 1151 claim in 
September 2007.  Although an opinion as to the etiology of the 
Veteran's claimed prostatitis, benign prostatic hypertrophy, and 
prostate infections was not provided, the Board notes that these 
disorders are not diseases under 38 C.F.R. § 3.309 (2009), for 
which presumptive service connection may be established based 
upon service in Vietnam.  While direct service connection may be 
established for these disorders, there is no competent evidence 
in this case indicating that the Veteran's prostatitis, benign 
prostatic hypertrophy, or prostate infections may have developed 
as a result of an exposure to herbicides.  As such, the Board 
finds that a VA examination or medical opinion as to these 
matters is not required.  See Bardwell v. Shinseki, No. 08-2257, 
Slip op. (Vet. App. Aug. 17, 2010).  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with these 
claims would not cause any prejudice to the Veteran.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

VA regulations provide that certain disorders, including prostate 
cancer, associated with herbicide agent exposure in service may 
be presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Veterans diagnosed with 
an enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307.  

VA, under the authority of the Agent Orange Act of 1991, has also 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 
2007).  

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Factual Background and Analysis

In this case, a review of the record reveals service treatment 
records are negative for complaint, treatment, or diagnosis for 
prostatitis, benign prostatic hypertrophy, prostate infections, 
or erectile dysfunction.  The Veteran's October 1969 separation 
examination revealed a normal clinical evaluation.  A September 
1971 VA examination report noted that the genitourinary organs 
and prostate were within normal limits.  VA treatment records 
dated in July 1997 noted that the Veteran complained of erectile 
problems possibly due to medication.  Subsequent VA treatment 
records include diagnoses of hypertrophy of the prostate without 
opinion as to etiology.  A January 2005 report noted that the 
Veteran stated he had erection problems over the past 10 years 
which he attributed to blood pressure medication.  A March 2006 
report noted diagnoses of chronic prostatitis and erectile 
dysfunction.  

VA examination in February 2007 included a diagnosis of erectile 
dysfunction since approximately 1994, most likely secondary to a 
history hypertension and the use of antihypertensive medication.  
It was noted that the Veteran was taking medication for 
hypertension that was known to contribute to erectile 
dysfunction.  It was also noted that his history of prostate 
infection and benign prostatic hypertrophy were not related to 
his left testicle atrophy.

In statements and personal hearing testimony in support of his 
claims the Veteran asserted that his prostate disorders were 
incurred as a result of his exposure to Agent Orange during 
active service in Vietnam.  He also reported his belief that his 
erectile dysfunction had been aggravated by his left testicle 
atrophy.  A June 2010 statement in support of the claims received 
from the Veteran's spouse, a registered nurse, in essence, noted 
that the Veteran developed a sexual dysfunction subsequent to his 
VA surgery in 2004.  

As an initial matter, the Board notes that service records show 
the Veteran had approximately 12 months of service in the 
Republic of Vietnam and that he received medals and awards 
including the Combat Infantryman's Badge.  The Board concedes 
that the Veteran is a combat veteran for VA compensation purposes 
and that he was likely exposed to Agent Orange during active 
service.

Based upon the evidence of record, the Board finds, however, that 
prostatitis, benign prostatic hypertrophy, prostate infections, 
and erectile dysfunction were not manifest during active service 
and are not shown to have developed as a result of an established 
event, injury, or disease during active service.  Although the 
Veteran contends that he has prostatitis, benign prostatic 
hypertrophy, prostate infections, and erectile dysfunction that 
developed as a result of his exposure to Agent Orange during 
active service in Vietnam, there is no competent evidence linking 
these specific disorders to an herbicide used in the Republic of 
Vietnam.  The Board notes that presumptive service connection for 
prostate cancer may be established based upon service in Vietnam, 
but that there is no evidence in this case the Veteran has 
prostate cancer.  

The Board also finds that the persuasive evidence of record 
demonstrates that the Veteran's erectile dysfunction was incurred 
as a result of his nonservice-connected hypertension disability 
and the antihypertensive medication taken to control that 
disorder.  Although the Veteran and his spouse have asserted, in 
essence, that his erectile dysfunction was aggravated by VA 
surgery in 2004, the February 2007 examiner found the Veteran's 
erectile dysfunction was not secondary to his left testicle 
atrophy.  The February 2007 VA examiner's opinions are shown to 
have been provided based upon a thorough review of the evidence 
of record and adequate medical rationale.  

The evidence in this case shows the Veteran has prostate and 
erectile disorders that developed many years after his release 
from active service and there is no evidence of symptoms related 
to this disorder having continued since active service.  The 
Federal Circuit has held that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

While the Veteran may sincerely believe that he has prostatitis, 
benign prostatic hypertrophy, prostate infections, and erectile 
dysfunction as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  For the reasons provided, 
the Board finds that the Veteran's claim for entitlement to 
service connection for prostatitis, benign prostatic hypertrophy, 
prostate infections, and erectile dysfunction must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims.

1151 Claim

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran when the proximate cause of the disability or death was: 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for 
claims received by VA on or after October 1, 1997, for additional 
disability or death due to hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy program, require actual causation not 
the result of continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must not 
have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2009).  

To establish causation the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
or properly treat the disease proximately caused the continuance 
or natural progress.  38 C.F.R. § 3.361(c) (2009).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).

In this case, VA treatment records show the Veteran underwent 
elective panniculectomy in May 2004.  There were no complications 
noted during surgery.  Records show the Veteran consented to the 
procedure to remove excess abdominal fat and that he was informed 
of the risks of the procedure.  VA records show the Veteran 
experienced testicular swelling postoperatively that was expected 
from the procedure.  Subsequent records, however, show he 
developed left testicle atrophy.  A June 2005 report noted a 
history of swelling to the left testicle after abdominoplasty and 
subsequent shrinkage of the testicle to the present stable, firm 
size.  It was the examiner's opinion that the atrophy was due to 
an interruption of vascular supply.  

VA examination in February 2007 included a diagnosis of left 
testicular atrophy secondary to an interruption of the vascular 
supply which developed post abdominoplasty or panniculectomy in 
May 2004.  There was no evidence of  hypertrophy (enlargement) to 
the left testicle.  The examiner provided a thorough summary of 
the Veteran's VA medical treatment and noted that the removal of 
the Veteran's excess pannus, which contained blood vessels, 
interrupted the vascular blood supply to his left testicle.  It 
was further noted that this was not an anticipated or predictable 
outcome from this surgery because the vascular supply was not 
usually an abdominal wall vessel.  The examiner stated that due 
to the Veteran's longstanding obesity he had developed a 
contributory blood supply in his abdominal wall vessel.  The 
examiner also noted that the Veteran's left testicle atrophy was 
not disabling other than the residuals of the cosmetic appearance 
of the left testicle being smaller than the right testicle.  The 
residual cosmetic change was found to be an unpredictable outcome 
of the May 2004 VA surgery that was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA.

In statements and personal hearing testimony, the Veteran 
asserted that his left testicle atrophy was incurred as a result 
of VA surgery.  He further asserted, in essence, that the 
interruption of vascular blood flow causing atrophy to his left 
testicle was incurred as a result of VA surgical error.  

Based upon the evidence of record, the Board finds that the 
evidence demonstrates that VA surgical treatment caused the 
Veteran's left testicle atrophy, but that to the extent this has 
resulted in any additional disability it was not due to a VA 
failure to exercise the degree of care that would be expected of 
a reasonable health care provider or because VA furnished the 
treatment without informed consent.  The February 2007 VA 
examiner's opinion is persuasive as to the actual cause of the 
Veteran's left testicle atrophy and the standard of care he 
received from his VA medical care providers.  The examiner's 
opinion is shown to have been based upon a thorough review of the 
evidence of record and adequate medical rationale.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion).  Therefore, the appeal for 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left testicle disorder must be denied.  The 
preponderance of the evidence is against the Veteran's claim.









ORDER

Entitlement to service connection for prostatitis, benign 
prostatic hypertrophy, and prostate infections as a result of 
exposure to herbicides is denied.

Entitlement to service connection for erectile dysfunction as a 
result of exposure to herbicides is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for hypertrophy and induration of the left testis is 
denied.


REMAND

A review of the record shows the Veteran was provided adequate 
VCAA notice addressing his remaining service connection claims 
for dystrophic toenails and groin rash as a result of exposure to 
herbicides.  For the reasons provided below, the Board finds 
additional development is required as to these matters.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159 (2009).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further efforts 
would be futile; however, the claimant must cooperate fully and, 
if requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2) (2009).  

VA regulations provide that a medical examination or medical 
opinion is deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, but 
includes competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease. 38 C.F.R. § 3.159(c)(4) 
(2009).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

In this case, the Board notes that the Veteran testified that he 
had problems with his toenails and a groin rash as a result of 
the damp environment to which he was exposed in Vietnam during 
active service.  He also reported that he had problems with these 
disorders while in Vietnam and that they continued after service.  
He stated that he had treated the disorders himself, but that he 
had sought treatment for these disorders at a VA medical facility 
in Houston, Texas, approximately two weeks after his separation 
from active service.  There is no indication that the Veteran 
previously identified this earlier treatment nor that there has 
been any attempt to obtain VA treatment records during this 
period.  

The Board also notes that the Veteran is a combat veteran for VA 
compensation purposes and that his report of skin disorders as a 
result of the conditions of his service in Vietnam are consistent 
with the circumstances of his service.  VA treatment records 
include diagnoses of dystrophic toenails without opinion as to 
etiology.  Therefore, additional development is required for 
adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
obtain any available treatment records 
dated after November 16, 1969, from VA 
medical facilities in Houston, Texas, 
pertinent to the Veteran's service 
connection claims for dystrophic toenails 
and groin rash.  As many requests as are 
necessary to obtain any relevant records 
should be taken, unless further efforts 
would be futile.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.  The Veteran should be scheduled for a 
VA skin disorders examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has a current 
skin disorder (claimed as dystrophic 
toenails and a groin rash) as a result of 
active service, to include herbicide 
exposure.  The examiner should elicit a 
complete history of the Veteran's skin 
disorder symptom manifestations since 
active service.  All indicated tests and 
studies are to be performed.  

Prior to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


